Per Curiam.
This case is controlled by our opinion in State v. Peiffer, ante p. 299, 322 N.W.2d 445 (1982). Defendant-appellant is ordered released from custody when he has served a period of 6 months’ imprisonment; if he has already served such time, he is to be discharged from custody forthwith.
The question as to whether his driving privileges are to be permanently revoked is reserved for later determination.
The parties are directed to file supplemental typewritten briefs on or before August 25, 1982, concerning the constitutional questions presented by the issue as to whether defendant-appellant’s driving privileges are to be permanently revoked.
Affirmed in part as modified, AND IN PART REVERSED.